Tel: Fax: www.bdo.ca BDO Canada LLP 60 Columbia Way, Suite 300 Markham ONL3R 0C9Canada EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Conforce International Inc. Gentlemen: We consent to the inclusion of our Report of Independent Registered Public Accounting Firm dated July 8, 2010, with respect to the consolidated financial statements of Conforce International, Inc. and its subsidiaries as of and for the years ended March 31, 2010 and 2009, in the filing of the Annual Report of Form 10-K for Conforce International, Inc. Chartered Accountants, Licensed Public Accountants Markham, Ontario July 8, 2010 BDO Canada LLP, a Canadian limited liability partnership, is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms.
